Will—Substituting the Word “Devisee” for “Heir.”—If a testator declares, “I will that A and B shall become my sole heirs, and that they shall equally possess” my property, after all just claims against my estate have been paid, and neither A nor B is of kin to the testator, and A dies before the death of the testator, B will take one-half of the residue of the estate of the testator after the payment of his debts, and the heirs at law of the testator, not the heirs of A, will take the other half.